Citation Nr: 0103969	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dengue fever.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 and from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  By rating decision in January 1996, claims of entitlement 
to service connection for dengue fever and chronic 
obstructive pulmonary disease were denied; a timely appeal 
was not received in connection with that determination.

2.  Evidence received since the January 1996 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims of 
entitlement to service connection for dengue fever and 
chronic obstructive pulmonary disease.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied entitlement 
to service connection for dengue fever and chronic 
obstructive pulmonary disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the January 1996 rating decision 
pertinent to the issues of entitlement to service connection 
for dengue fever and chronic obstructive pulmonary disease is 
not new and material, and the veteran's claims for those 
benefits have not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the law provides that a veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

In January 1996 the RO denied the veteran's claims of 
entitlement to service connection for dengue fever and 
chronic obstructive pulmonary disease.  The January 1996 
denial of the veteran's claims became final, as outlined in 
38 U.S.C.A. § 7105 (West 1991), when the veteran did not 
appeal that decision within one year of being notified of the 
decision.  As such, the claims may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless of whether it 
changes the original outcome.  See Hodge, 155 F.3d at 1363.

The January 1996 rating decision denied the veteran's claim 
of service connection for dengue fever on the basis that 
there was no evidence of a current disability related to 
dengue fever.  Service medical records associated with the 
claims file in January 1996 did note treatment for dengue 
fever from August 1944 to September 1944.  A notation dated 
in September 3, 1944 indicated that the veteran was being 
released from treatment "symptom free."  The evidence added 
to the claims file since January 1996 includes a May 1999 
private laboratory report indicating that the veteran had a 
previous infection of dengue fever.  However, there is still 
no medical evidence showing any current residuals of the 
inservice episode of dengue fever.  Accordingly, the evidence 
submitted since January 1996, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
dengue fever.  See 38 U.S.C.A. § 5108.  Thus, the appellant's 
claim of entitlement to service connection for dengue fever 
has not been reopened.

The January 1996 rating decision denied the veteran's claim 
of service connection for chronic obstructive pulmonary 
disease on the basis that there was no indication of chronic 
obstructive pulmonary disease during service.  A May 1995 
letter from the veteran's private physician reflected that 
the physician had treated the veteran for the prior several 
years for severe chronic obstructive pulmonary disease.  The 
evidence added to the claims file since January 1996 includes 
a duplicate service medical record (a September 1950 lung X-
ray) and the veteran's statements.  The Board finds that the 
additional evidence is not new because it is essentially 
cumulative of previously considered evidence.  See 38 C.F.R. 
§ 3.156.  That is, it merely confirms what was already known.  
The record remains devoid of medical evidence indicating that 
the veteran currently has chronic obstructive pulmonary 
disease as a result of his military service.  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the January 1996 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), because, by itself 
or in connection with evidence previously assembled, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 U.S.C.A. § 5108; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  Thus, the veteran's claim of entitlement to service 
connection for chronic obstructive pulmonary disease is not 
reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen claims of entitlement to 
service connection for dengue fever and chronic obstructive 
pulmonary disease is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

